DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The preliminary amendment filed on 05/18/2021 has been entered. Claims 2-5, 7-9 and 11-16 have been amended. Thus claims 1-16 are currently pending and are under examination.

Claim Objections
Claim 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112-101
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
	Claims 15-16 provide for the use of 3-phenylpropan-1-ol, but since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.
Claims 15-16 are rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 12-16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Walter (Walter, K. et al. Patent number DE10233339A1, cited in IDS 05/18/2021 and machine translation attached herein; cited paragraphs in the rejection are from the translation) or, in the alternative, under 35 U.S.C. 103 as obvious over Walter (Walter, K. et al. Patent number DE10233339A1, cited in IDS 05/18/2021 and machine translation attached herein; cited paragraphs in the rejection are from the translation) in view of Wong (Wong, Y. C. et al. “Extraction of Essential Oil from Cinnamon (Cinnamomum zeylanicum)” Orient. J. Chem., Vol. 30(1), 37-47 (2014)).
	Regarding claims 1-2, Walter teaches a process for manufacturing 3-phenylpropan-1-ol from cinnamaldehyde ([0014]-[0015]) and exemplifies the use of 
Regarding claims 1-4, the claim language “nature derived” does not appear to impart distinctive structural characteristic to the final product, i.e. starting material comprising not less than 80 wt% of cinnamaldehyde.  See MPEP § 2113:
The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations). See also In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture").

Hence, the claim limitation “nature derived” and any limitations that further limit “nature derived” are not given patentable weight in the absence of active steps to obtain the claimed cinnamaldehyde from nature. In this instance, the cinnamaldehyde in examples 1-2 of Walters anticipate the claimed cinnamaldehyde in the absence of any evidence to the contrary.

	Regarding claim 5, Walter teaches that the process comprises converting cinnamaldehyde to 3-phenylpropan-1-ol by the catalytic hydrogenation ([0001], [0010] and [0015]) and distilling 3-phenylpropan-1-ol ([0029]).
	Regarding claim 6, Walter teaches that the catalyst comprises nickel ([0015]).

	Regarding claim 8, Walter is silent that the conversion step yields a max. 0.5 % cinnamaldehyde and/or max. 0.5% cinnamyl alcohol and/or max. 0.5% 3- phenylpropionaldehyde and/or max. 0.5% 3-cyclohexylpropan-ol. However, since both Walter and the claimed invention use the same starting material comprising cinnamaldehyde and the same process step in converting cinnamaldehyde to 3-phenylpropan-1-ol, the claimed yield is anticipated in Walter. See MPEP § 2112.01: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Furthermore, even though the instant claim is drawn to nature derived cinnamaldehyde and Walter does not specify the source of cinnamaldehyde, obtaining cinnamaldehyde from nature does not appear to have an impact on the final outcome of cinnamaldehyde product. The instant claim recites that the nature derived comprises not less than 80 wt% cinnamaldehyde and similarly Walter exemplifies the use of cinnamaldehyde with a purity of 99.5% and 99.2% as determined by GC, which is the same as the claimed cinnamaldehyde  (Examples 1-2 on page 6).
	Regarding claim 12, Walter teaches that the distillation obtains 3-phenylpropan-1-ol at a purity of 99.5% and 99.6% (Examples 1-2 on page 6).
	Regarding claims 13-14, Walter is silent that the obtained 3-phenylpropan-1-ol is free of fragrance allergens listed in Annex III of the European Cosmetic Regulation and  an odor comparable to 3-phenylpropan-1-ol produced from petrochemical raw materials.
	Regarding claims 15-16, Walter teaches that 3-phenylpropan-1-ol product is used primarily as fragrances, in perfume compositions, perfume oils or fragrance compositions ([0030]).

	Regarding claims 1-4, in the event Applicant presents evidence that deriving cinnamaldehyde from nature imparts structural difference on the final outcome of cinnamaldehyde when compared to that of Walter, the examiner presents Wong to cure the deficiency of Walter.
	Regarding claims 1-4, Wong teaches isolation of cinnamaldehyde using steam distillation of essential oil from cinnamon bark to obtain a purity of cinnamaldehyde of greater than 94% as determined by HPLC (see Table 2 on page 40). 
	Both Walter’s and Wong’s cinnamaldehyde have comparable purity and hence a simple substitution of Wong’s nature derived cinnamaldehyde in place of Walter’s cinnamaldehyde and conducting the reaction of Walter, a skilled artisan would have a reasonable expectation of success in yielding nothing more than the predictable 3-phenylpropan-1-ol.
In accordance to MPEP § 2143, the Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of Graham and discussed circumstances in which a patent might be determined to be obvious. In this case, at least prong (B) simple substitution of one known element for another to obtain predictable results applies.
	It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to obtain 3-phenylpropan-1-ol from nature derived starting material comprising not less than 80 wt% of cinnamaldehyde in view of Walter and Wong.

Allowable Subject Matter
	The subject matter of claims 9-11 appears to be free of prior art. The closest prior art reference is Walter (Walter, K. et al. Patent number DE10233339A1, cited in IDS 05/18/2021 and machine translation attached herein). The teachings of Walter have been set forth above but the reference fails to teach or suggest purification of the 3-phenylpropan-1-ol by alkaline water extraction before conducting distillation of 3-phenylpropan-1-ol, wherein the extraction is carried out with alkaline water solution. Accordingly, Walter neither anticipates nor reasonably makes obvious the subject matter of claim 9 and of claims 10-11 that depend upon claim 9.

Conclusion
	Claims 1-8 and 12-16 are rejected and no claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622